EXHIBIT 10.1

 

TRANSITION AND RETIREMENT AGREEMENT

This Transition and Retirement Agreement (hereafter this “Agreement”), dated as
of December 19, 2008, is hereby entered into by and between Gedalio Grinberg
(the “Executive”), and Movado Group, Inc., a New York corporation (together with
its subsidiaries and affiliates, the “Company”).

WHEREAS, the Executive is currently employed by the Company as anexecutive
officer and serves as the Chairman of the Board of Directors of the Company (the
“Board”) and has informed the Company of his intention to retire from his
employment immediately at the end of the current fiscal year (i.e., effective
January 31, 2009);

WHEREAS, the Company wishes to continue to engage the Executive in his current
position as Chairman of the Board until the effective date of his retirement
and, thereafter, to provide for certain retirement benefits in consideration for
the termination of that certain Death and Disability Benefit Plan Agreement made
and entered into between the parties on September 23, 1994 (the “Prior
Agreement”) and in further consideration of the restrictive covenants set forth
herein;

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and Company
hereby agree as follows:

 

1.

Transition of Employment.

(a)        The Executive shall resign his employment with the Company and shall
no longer serve as an executive officer of the Company, effective as of the end
of business on January 31, 2009 (the “Retirement Date”). Notwithstanding, the
Executive shall continue his service as a member of the Board after the
Retirement Date through the end of his term as director.

(b)       From the date hereof until the Retirement Date (the “Term”), the
Executive shall continue to perform his duties as Chairman of the Board in
consideration for which the Company shall continue to pay him an annual base
salary of $650,000 and provide all of the same benefits as it has heretofore
provided and is currently providing to him. For so long as the Executive shall
not be deemed an independent director under the rules of the New York Stock
Exchange due to his employment with the Company, he shall not receive additional
compensation for such service on the Board. For all other periods that the
Executive serves on the Board, he may receive compensation in accordance with
the Company’s director compensation policies as in effect from time to time.

(c)        This Agreement shall not affect (i) the retirement benefits
previously earned by the Executive or to which the Executive is otherwise
entitled (which benefits include, but are not limited to, all Company matching
contributions with respect to fiscal year 2009 under the Company’s Savings and
Investment Plan and Deferred Compensation Plan, whether paid prior to or after
the Retirement Date), (ii) the Executive’s accrued benefits (including, but not
limited to, earned salary, vacation, and reimbursement for expenses (“Accrued
Benefits”), or (iii) the Executive’s outstanding equity, equity-based awards or
other awards, which, to the extent applicable, shall continue to be governed by
the Company’s plans.

 

1

 



 

--------------------------------------------------------------------------------

 

(d)        During the Term, the Executive shall continue to participate in the
Company’s group medical, dental, vision, long-term disability and life insurance
plans. Upon the Retirement Date, Executive shall have the right to elect to
continue his participation in the Company’s medical, dental and vision plan
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

2.

Retirement Benefits.

(a)        The Company shall immediately pay the Executive any unpaid Accrued
Benefits as of the Retirement Date. In addition, beginning on the earlier of the
Retirement Date or the date of the Executive’s death, the Company shall pay to
Executive, or to Sonia Grinberg (hereinafter “Surviving Spouse”) if Executive
predeceases her, $600,000 for the year ending January 31, 2010 and an annual
payment of $500,000 thereafter (“Retirement Income”). The Retirement Income
shall be paid as a 100% joint and survivor annuity in equal monthly payments for
the life of the Executive and, if he predeceases the Surviving Spouse, for the
lifetime of the Surviving Spouse. The Company shall have the right, in its sole
and absolute discretion, to purchase an insurance policy or annuity for purposes
of funding its payment obligation under this Section 2(a) and/or administering
the related life expectancy risk. Each of the Company’s payment obligations
hereunder, including, without limitation, its obligation in respect of the
Retirement Income, shall be an unsecured, general obligation of the Company and
the Executive and the Surviving Spouse shall be in the position of general
unsecured creditors of the Company in respect of such obligations.

(b)       For the lifetime of the Executive, the Company shall continue to pay
all premiums necessary to keep in force the life insurance policies listed on
Schedule A annexed hereto, under which the Executive is the insured; provided,
however, that all dividends, if any, paid under any such policies shall be
applied towards the payment of such premiums.

3.         Termination of Prior Agreement. The parties agree that upon the
effective date of this Agreement, the Prior Agreement shall automatically
terminate and be of no further force or effect.

 

4.

Non-Compete; Non-Solicitation; Confidentiality; etc.

(a)         During the Term and for so long as the Company continues to pay the
Retirement Income (the “Non-Compete Period”), the Executive shall not directly
or indirectly in any capacity, without the prior written consent of the Company,
which may be granted or withheld in the Company’s reasonable discretion, carry
on or engage or participate in any business that competes in any manner
whatsoever with any business of the Company, its affiliates or subsidiaries, in
any individual or representative capacity, as a principal, for the Executive’s
own account, jointly with others as a partner, joint venturer, or shareholder of
any other firm, corporation, partnership, association, or other entity, or as a
consultant, contractor, subcontractor or agent or employee of any person, firm,
corporation, partnership, association or other entity; provided, however, that
nothing herein shall limit the Executive’s right to own up to 5% of any of the
debt or equity securities of any business organization that is then filing
reports with the Securities and Exchange Commission pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended. The Executive
acknowledges and agrees that this Section 4(a) is fair and reasonable and waives
any defenses that he may in the future claim against enforcement hereof on the
basis of public policy principles, excessive scope, duration or geographic
coverage or on any other basis. If notwithstanding the foregoing the provisions
of this Section should ever be deemed to exceed the scope, time or geographic
limitations of applicable law regarding covenants not to compete, then such
provisions shall be reformed to the maximum scope, time or geographic
limitations, as the case may be, permitted by applicable laws. The Executive
acknowledges that compliance with this Paragraph 4(a) is necessary to protect
the business and good will of the Company and that a breach of any of these
provisions will irreparably and continually damage the Company, for which money
damages may not be adequate.

 

2

 



 

--------------------------------------------------------------------------------

 

(b)        During the Non-Compete Period, the Executive will not directly or
indirectly, hire, recruit or otherwise solicit or induce any employee,
consultant, director, wholesale customer, vendor, supplier, lessor or lessee,
licensor or licensee of the Company to terminate its employment or business
arrangement with the Company, or, for employees only, establish any service
relationship with the Executive for any business purpose.

(c)        Executive shall maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for his
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company (or which the Company has a right to use), including, without
limitation, confidential or proprietary information with respect to the
Company’s operations, processes, systems, access codes or passwords, security
protocols, databases, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees, other terms of employment or employee
confidential information, or deliver to any person, firm, corporation or other
entity any document, record, notebook, computer program or similar repository of
or containing any such confidential or proprietary information or trade secrets.
For purposes of this Agreement, confidential or proprietary information shall
not include information which (i) is or becomes public knowledge through no
action or default on the part of the Executive; (ii) is disclosed to the
Executive by a third party, provided that the third party has the lawful right
to make such disclosure; (iii) is approved by the Company in writing for
disclosure to specified third parties; or (iv) is required to be disclosed by
the Executive pursuant to a lawful and valid subpoena or other legal process or
other government or regulatory inquiry; provided, however, that Executive shall
give the Company prompt notice thereof (except to the extent legally
prohibited), and shall, as much in advance of the return date as is reasonably
practicable, make available to the Company and its counsel copies of any
documents sought which are in the Executive’s possession or to which the
Executive otherwise has reasonable access. In addition, the Executive shall
reasonably cooperate with and assist the Company and its counsel at any time and
in any manner reasonably requested by the Company or its counsel (with due
regard for the Executive’s other commitments if he is not employed by the
Company) in connection with any litigation or other legal process affecting the
Company of which the Executive has knowledge as a result of his employment with
the Company (other than any litigation with respect to this Agreement). In the
event of such requested cooperation, the Company shall reimburse the Executive
for his reasonable out of pocket expenses and his time on an hourly rate based
on his last annual base salary with the Company.

(d)        The Company agrees to refrain from making, directly or indirectly,
now or at any time in the future, whether in writing, orally or electronically:
(i) any derogatory comment concerning the Executive or (ii) any other comment
that could reasonably be expected to be detrimental to the business, financial
prospects or reputation of the Executive.

 

5.

Release of Claims by the Executive.

(a)         The Executive does hereby, for himself and the Surviving Spouse and
his heirs, beneficiaries, devisees, executors, administrators, attorneys,
personal representatives, successors and assigns, forever release, discharge,
and covenant not to sue the Company or any of its past, present, or future
parent, affiliated, related, and/or subsidiary entities, and all of their past
and present directors, shareholders, officers, general or limited partners,
employees, agents, and attorneys, and agents and representatives of such
entities, and employee benefit plans in which the Executive is or has been a
participant by virtue of his employment with the Company, from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable

 

3

 



 

--------------------------------------------------------------------------------


relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such entities based
on any events or circumstances arising or occurring on or prior to the
Retirement Date arising directly or indirectly out of, relating to, or in any
other way involving in any manner whatsoever, (i) the Executive’s employment
with the Company or the termination thereof or (ii) claims arising under
federal, state, or local laws relating to employment, or securities, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, and
similar state or local statutes, ordinances, and regulations; provided, however,
that notwithstanding anything to the contrary set forth herein, that this
general release shall not extend to (x) benefit claims under employee benefit
plans in which the Executive is a participant by virtue of his employment with
the Company or to benefit claims under employee welfare benefit plans for
occurrences (e.g., medical care, death, or onset of disability) arising after
the execution of this Agreement by the Executive, (y) any obligation assumed
under this Agreement by either party hereto or (z) any right to indemnification
to which the Executive is entitled with respect to director and officer
liability insurance coverage.

(b)       THE EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
UNDERSTANDS AND WARRANTS THAT HE HAS BEEN GIVEN A PERIOD OF TWENTY-ONE (21) DAYS
TO REVIEW AND CONSIDER THIS AGREEMENT. THE EXECUTIVE IS HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THE AGREEMENT. BY HIS SIGNATURE
BELOW, THE EXECUTIVE WARRANTS THAT HE HAS HAD THE OPPORTUNITY TO DO SO AND TO BE
FULLY AND FAIRLY ADVISED BY THAT LEGAL COUNSEL AS TO THE TERMS OF THE AGREEMENT.
THE EXECUTIVE FURTHER WARRANTS THAT HE UNDERSTANDS THAT HE MAY USE AS MUCH OR
ALL OF HIS 21-DAY PERIOD AS HE WISHES BEFORE SIGNING, AND WARRANTS THAT HE HAS
DONE SO. THE EXECUTIVE FURTHER WARRANTS THAT HE UNDERSTANDS THAT HE HAS SEVEN
(7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THE AGREEMENT BY NOTICE IN
WRITING TO GENERAL COUNSEL, C/O MOVADO GROUP, INC., 650 FROM ROAD, STE. 375,
PARAMUS, NJ 07652-3556. THIS AGREEMENT SHALL BE BINDING, EFFECTIVE, AND
ENFORCEABLE UPON BOTH PARTIES UPON THE EXPIRATION OF THIS SEVEN-DAY REVOCATION
PERIOD WITHOUT THE COMPANY’S GENERAL COUNSEL HAVING RECEIVED SUCH REVOCATION,
BUT NOT BEFORE SUCH TIME.

6.         Taxes. To the extent any taxes may be due on the payments made to the
Executive provided in this Agreement beyond any required to be withheld by the
Company, the Executive agrees to pay them himself. The Executive further agrees
to provide any and all information pertaining to the Executive upon request as
reasonably necessary for the Company and other entities released herein to
comply with applicable tax laws.

 

7.

Section 409A.

(a)        “Section 409A” shall mean Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the Department of Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the date hereof. The
parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with, and the parties agree to use their best
efforts to achieve timely compliance with, Section 409A. Notwithstanding any
provision of this Agreement to the contrary, in the event that the

 

4

 



 

--------------------------------------------------------------------------------

 

Company determines that any amounts payable hereunder would otherwise be taxable
to the Executive under Section 409A, the Company may adopt, subject to
Executive’s consent, such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(i) exempt the compensation and benefits payable hereunder from Section 409A
and/or preserve the intended tax treatment of the compensation and benefits
provided hereunder or (ii) comply with the requirements of Section 409A and
thereby avoid the application of penalty taxes under such Section.

(b)       Notwithstanding any provision to the contrary in this Agreement, if
the Company determines that the Executive is a “specified employee” for purposes
of Section 409A(a)(2)(B)(i) of the Code, which shall be determined as of the
time of his separation from service in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Section 1.409A-1(i) of the Department of Treasury Regulations), to the extent
the Company determines that delayed commencement of any portion of the
termination benefits to which the Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A of the Code) or
(ii) the date of the Executive’s death. Upon the earlier of such dates, any
payments deferred pursuant to this Section 7(b) shall be paid in a lump sum to
the Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. For purposes of Section 409A, the Executive’s
right to receive any installment payments shall be treated as a right to receive
a series of separate and distinct payments. If payment of an amount is delayed
as a result of this Section 7(b), such amount shall be increased with interest
(at a rate per annum equal to the prime rate) from the date on which such amount
would otherwise have been paid to the Executive but for this Section 7(b) to the
day prior to the date the amount is paid. Such interest shall be paid at the
same time that the deferred amount is paid.

8.         ERISA. This Agreement is not intended to be a tax-qualified
retirement plan under Section 401(a) of the Code. This Agreement is intended to
be an unfunded plan maintained primarily for the purpose of providing deferred
compensation benefits for a select group of management or highly compensated
employees under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

9.         Severability. Except as otherwise specified below, should any portion
of this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the court should attempt to limit or otherwise modify
such provision so as to make it enforceable, and if such portion cannot be
modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect. If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters.

10.       Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.
This Agreement supersedes and replaces any prior agreement with respect to
employment, compensation continuation and the matters contained in this
Agreement, which Executive may have had with the Company, including, without
limitation, the Prior Agreement.

 

5

 



 

--------------------------------------------------------------------------------

 

11.       Applicable Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the state of
New York, without reference to the principles of conflicts of law of New York or
any other jurisdiction, and where applicable, the laws of the United States.

12.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

13.       Successors and Assigns. This Agreement is binding upon and will inure
to the benefit of the parties hereto and each of their respective parents,
subsidiaries and affiliated companies, successors and assigns.

14.       Executive’s Understanding. Executive acknowledges by signing this
Agreement that Executive has read and understands this Agreement, that Executive
has conferred with or had opportunity to confer with Executive’s attorney
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representatives or inducements have been made to Executive except as set forth
in this Agreement, and that Executive has signed the same knowingly and
voluntarily.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement effective as of the date first above written.

 

GEDALIO GRINBERG:

 

MOVADO GROUP, INC.

/s/ Gedalio Grinberg

 

By: 



/s/ Richard J. Cote

 

 

Name:  Richard J. Cote
Title:    Executive V.P. / COO

 

 

 

12/22/08

 

12/23/08

Date:

 

Date:

 

 

6

 



 

--------------------------------------------------------------------------------



 

Movado Group, Inc.

Gedalio Grinberg

Schedule A

 

                             

Carrier

Premium Due Date

Policy Face Amount ($)

Policy #

FY 09
Premiums ($)

NY Life

25-Mar

1,650,000

45527536

76,742.00

 

 

 

 

 

Met Life

25-Jan

50,000

770151484PR

552.20

 

 

 

 

 

Met Life

02-Feb

150,000

686200494PR

7,375.69

 

 

 

 

 

Met Life

15-Feb

100,000

810268449PR

5,284.38

 

 

 

 

 

Met Life

13-Jun

150,000

780673569PR

8,947.92

 

 

 

 

 

Met Life

20-Aug

35,000

770834650PR

1,104.00

 

 

 

 

 

Met Life

10-Sep

1,000,000

830985335UL

8,465.00

 

 

 

 

 

American Home

26-Mar

500,000

SRG9020682

750.00

 

 

 

 

 

NY Life

24-Sep

1,350,000

46600483

83,966.00

 

 

 

 

 

 

 

 

 

$193,187.19

 

 

 

 

 

 

 

 

7

 



 

 